STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0719
VERSUS

DEDRICK MATTHEWS AUGUST 29, 2022
In Re: Dedrick Matthews, applying for supervisory writs, 19th

Judicial District Court, Parish of East Baton Rouge,
No. 04-14-0587.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED. Relator's arguments in the motion to vacate
illegal sentences do not relate to the legality of his sentences
themselves under the applicable statutes; and, thus, the issues
may not be raised in a motion to vacate illegal sentences. See
State v. Parker, 98-0256 (La. 5/8/98), 711 So.2d 694, 695 (per
Curiam); State v. Gedric, 99-1213 (La. App. list Cir. 6/3/99),
741 So.2d 849, 851-52 (per curiam), writ denied, 99-1830 (La.
11/5/99), 751 So.2d 239.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

As

DEPUTY CLERK OF COURT
FOR THE COURT